OPINION
By the Court,
Steffen, J.:
Prior to the termination of their thirty-two-year marriage, Rudolph and Doris Anderson, appellant and respondent, respectively, agreed to divide their joint bank accounts. The parties signed the requisite withdrawal slips, and, at the direction of Rudolph, deposited the money into two separate accounts. The unequal division thus created resulted in the deposit of $110,000.00 to Doris’s account and $54,000.00 to Rudolph’s account.
Rudolph contends that the trial court erred in finding that the unequal distribution of the joint funds constituted a “final division of these funds.” He argues that the court should have disallowed the division in favor of a more equitable distribution.1 We disagree.
*572The district court’s decision is supported in the record by substantial evidence. In particular, the property division was just and equitable in that Rudolph receives twice the amount of Social Security as Doris, and Rudolph was awarded an automobile valued at twice that of Doris’s vehicle. Moreover, Rudolph moved in with his girlfriend where he was able to live without the payment of rent. See McNabney v. McNabney, 105 Nev. 652, 782 P.2d 1291 (1989).
Even if we were to accept, arguendo, Rudolph’s bare contention that NRS 123.220(1) requires a written agreement to transmute community property into separate property, and that the district court facilitated the transmutation of community funds into separate funds without such a written agreement, the record still supports the result reached by the lower court. There is ample record evidence to sustain the distribution of the funds in the joint accounts under the doctrine of estoppel. See Schreiber v. Schreiber, 99 Nev. 453, 663 P.2d 1189 (1983). Indeed, Rudolph admitted in court that he temporarily misled Doris into believing that the division of the community funds was to be permanent. Each of the elements of estoppel addressed in Lubritz v. Circus Circus Hotels, 101 Nev. 109, 693 P.2d 1261 (1985), and Southern Nevada Memorial Hosp. v. State Dep’t of Human Resources, 101 Nev. 387, 705 P.2d 139 (1985), are substantially satisfied on this record.
Given our disposition of this matter, it is unnecessary to address the other issues raised by Rudolph. The judgment entered by the district court is affirmed.
Mowbray, C. J., and Young, J., concur.

The concurring opinion would have this court decide an issue of law that was not formally raised as an issue on appeal. The only issue framed by appellant for review by this court was “[d]id the Court make an equitable *572distribution of the community property of the parties?” Although appellant did contend, briefly, that NRS 123.220 requires a written agreement between husband and wife to alter the character of community property, he did so without citation of authority other than the referenced statute and otherwise with so little emphasis that respondent did not even address the subject in her answering brief. Nevertheless, the author of the concurring opinion suggests that this court’s opinions in Schreiber v. Schreiber, 99 Nev. 453, 663 P.2d 1189 (1983), and Verheyden v. Verheyden, 104 Nev. 342, 757 P.2d 1328 (1988), contained erroneous, gratuitous footnotes on the subject. Apparently concluding that his prior endorsements of Schreiber and Verheyden were ill advised, the author of the concurring opinion now believes we should finally pronounce judgment that will “clarify past confusion.” Based upon the record before us, we choose to forego addressing a point not raised as a formal issue on appeal, not briefed at all by respondent, not meaningfully briefed by appellant, and not at all essential to our decision on appeal. Moreover, in the context of such poor illumination, we are unwilling to so readily conclude that this court’s expressions in Schreiber and Verheyden are in need of “clarification.”